 

December 11, 2002

 

Mr. Robert P. Stiller
Green Mountain Coffee Roasters, Inc.
33 Coffee Lane
Waterbury, VT 05676

Re: Resignation and Agreement

Dear Bob:

I hereby resign, effective as of December 13, 2002, as an officer of Green
Mountain Coffee, Inc. and Green Mountain Coffee Roasters, Inc. (the "Company").
Furthermore, I hereby resign, effective as of January 17, 2003, as an employee
of the Company.

You have indicated to me that upon my execution and delivery on January 17, 2003
of the Release and Severance Agreement (the "Agreement"), in the form attached
hereto as Exhibit A, you will execute and deliver the Agreement on behalf of the
Company.

For the period commencing on January 20, 2003 and ending on December 31, 2003,
the Company hereby retains me as a consultant on tasks to be mutually agreed in
good faith for a minimum of thirty (30) days at the rate of $3,500 per day plus
reasonable out-of-pocket expenses. The Company shall pay consulting fees to me
in the amount of $26,250 per quarter on each of January 20, 2003, April 1, 2003,
July, 1, 2003 and October 1, 2003. If the Company utilizes my service for more
than 7.5 days, plus up to 3 unused days carried over from prior periods, in any
of the periods beginning on such dates and ending on the next payment date or
December 31, 2003, as applicable, the Company shall pay the consulting fees for
such days promptly after the end of such period. The Company shall allow me to
keep the laptop computer that I am using and, during the term of our consulting
arrangement, shall provide me with a Company phone extension, voice mail and
email.

The Company agrees to continue to discuss in good faith a proposed K-cup
distribution venture; provided, however, neither party shall be obligated to
enter into a definitive agreement. The attached documents summarize a general
framework we have discussed relative to this venture.

 

The Company will provide me with a copy of any proposed public announcement of
my resignation prior to its release and will provide me a reasonable opportunity
to comment on such announcement.

Please confirm that my understanding is correct by signing and returning to me
the enclosed copy of this letter.

Very truly yours,



s/ Kevin G. McBride

Kevin G. McBride

 

ACKNOWLEDGED AND AGREED
GREEN MOUNTAIN COFFEE ROASTERS, INC.

By:_s/ Robert P. Stiller_________________

Robert P. Stiller, President and CEO



 

 

Exhibit A



Revisions



RELEASE AND SEVERANCE AGREEMENT

 

 

1. Parties. The parties to this Release and Severance Agreement ("Agreement")
are as follows:

 a. Kevin G. McBride, an individual residing in Boca Raton, Florida (the
    "Executive"), and
 b. Green Mountain Coffee Roasters, Inc., a Vermont corporation, including its
    affiliates, parent, subsidiaries, officers, directors, employees and agents,
    past and present, acting in any capacity whatsoever (collectively, the
    "Company").



2. Executive's Employment and Representation.



(a) Executive was employed by the Company as Vice-President of Sales and
Marketing , beginning in 1999 and ending with Executive's resignation effective
as of December 13, 2002. Executive was employed by the Company as an employee
beginning on December 14, 2002 and ending with Executive's resignation effective
as of January 17, 2003. At the time of Executive's resignation on January 17,
2003, Executive's base salary was $175,000 per annum.

(b) Executive represents and warrants that, as of the date of Executive's
execution of this Agreement, Executive has not filed any complaints, charges, or
claims for relief against the Company with any local, state, or federal court or
administrative agency, any funding or grant-making authority, any other local,
state or federal governmental agency or authority, or with any other person or
entity.

 

3. Settlement. For good consideration, the value and sufficiency of which is
acknowledged, subject to and in consideration of each and all of the provisions
of this Agreement, the parties agree fully and finally to settle any and all
claims of Executive related to or arising out of Executive's employment and
termination of employment from the Company. The parties understand and agree
that this Agreement is a settlement agreement and release of claims and does not
constitute an admission of liability or wrongdoing on the part of the Company.

 

Severance Benefits
.

(a) The Company will pay Executive a severance benefit of $43,750 (three months'
base salary) payable in installments as nearly equal as possible on the
Company's customary payroll dates, subject to appropriate deductions for
withholding and benefits as required by law (the "Severance Benefit").

(b) The first payment of Severance Benefit will be made on the first regular
payroll date after the seventh day following execution of this Agreement,
provided Executive has not revoked this Agreement.

(c) For a period of one (1) year after the date of this Agreement, the Company
shall continue to cover Executive under its health, hospital dental or other
medical plan to the same extent and in the same manner, and subject to the same
requirements as to contributions by Executive, as applicable generally to
executive officers of the Company.

 

5. General and Special Release.

(a) In consideration of the promises of this Agreement, Executive (including
anyone claiming by or through Executive) shall and hereby does forever relieve,
release and discharge the Company, its successors, heirs, assigns, attorneys,
agents, executors, administrators, accountants, insurers, and each of them in
any and all capacities, past or present, from any and all claims, debts,
liabilities, demands, obligations, liens, promises, acts, agreements, costs, and
expenses (including, but not limited to, attorneys' fees), damages, actions and
causes of action, of whatever kind or nature, whether known or unknown,
suspected or unsuspected, fixed or contingent, apparent or concealed including,
but not limited to, any claims based on, arising out of, related to or connected
with Executive' employment with the Company and/or the termination of
Executive's employment with the Company. Said claims include, but are not
limited to: (1) employment discrimination, including without limitation claims
available under those federal, state and local laws and regulations prohibiting
employment discrimination based on age, sex, national origin, race, color,
religion, handicap, veteran status, family or family medical leave claims,
including without limitation claims of sex discrimination and/or sexual
harassment and retaliation under Title VII (42 U.S.C., 2000 et. seq.) and under
42 U.S.C. Section 1981 and Section 1983, age discrimination under the Age
Discrimination in Employment Act (29 U.S.C, Sections 621-634) as amended, and
claims under the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. Section 1001, et. seq.; and (2) disputed wages; and (3) wrongful
discharge and/or breach of any alleged employment contract, handbook, policy,
guideline or other contract ; and (4) based on any tort, such as invasion of
privacy, defamation, fraud and infliction of emotional distress (collectively
the "claims"), from the beginning of the world to the date of Executive's
execution of this Agreement.

(b) Executive agrees not to bring any legal action against the Company for any
claims waived and released under this Agreement. In the event of a breach of
this covenant not to sue, Executive agrees to return immediately to the Company
all sums received pursuant to the terms of this Agreement and to forfeit any
Severance Benefit payments and rights pursuant to Section 4 (c) above remaining
outstanding under this Agreement

6. Non-Disparagement. Executive agrees that, as of the date of execution of this
Agreement, Executive will not disparage the Company or any officer or director
of the Company or any other agents or employees of the Company. The Company
agrees that, as of the date of execution of this Agreement, the Company shall
not, and will cause its executive officers and directors not to, disparage
Executive. Nothing contained in this Section shall prohibit Executive and the
Company's executive officers and directors from discussing the Company's
business and other subjects of mutual concern with each other.

7. Non-Solicit. For a period of three (3) months following execution of this
Agreement, Executive will not, whether for Executive's own account or on behalf
of any other third party, intentionally (a) solicit, endeavor to entice or
induce any employee of the Company to terminate his employment with the Company
or accept employment with anyone else or (b) solicit, endeavor to entice or
induce any vendor, supplier or customer of the Company to reduce or terminate
its business with the Company or interfere in a similar manner with the business
of the Company.

8. Competition Prohibited. For a period of three months following execution of
this Agreement, Executive will not, without the prior written consent of the
Company's Board of Directors in each instance (which approval may be withheld in
the sole discretion of the Company's Board of Directors), own an interest in,
manage, operate, join, control, lend money or render financial or other
assistance to or participate in or be connected with, as an officer, employee,
partner, stockholder, consultant or otherwise, any third party that competes
with the Company in researching, developing, manufacturing, marketing or selling
coffee or coffee-brewing equipment or any other product in development or sold
by the Company in the year prior to termination of Executive's employment.
Notwithstanding the foregoing, Executive may enter into discussions with Keurig,
Inc. regarding a K-Cup distribution venture with the Company. Those discussions
with Keurig, Inc. shall not constitute a violation of this Agreement.. Nothing
in this Agreement shall prohibit Executive from acquiring or holding any issue
of stock or securities of any third party that has any securities registered
under Section 12 of the Exchange Act, listed on a national securities exchange
or quoted on the automated quotation system of the National Association of
Securities Dealers, Inc. so long as (i) Executive is not deemed to be an
"affiliate" of such entity as such term is used in paragraphs (c) and (d) of
Rule 145 under the Securities Act of 1933, as amended, and (ii) Executive and
members of his immediate family do not own or hold more than five (5)% of any
voting securities of any such entity.

Confidentiality
.

(a) Terms and Conditions of this Agreement. Executive and the Company agree to
keep strictly confidential and not to disclose, or cause others to disclose, the
terms and conditions of this Agreement and the fact of this Agreement, except
that Executive may disclose such information to Executive's immediate family,
counsel and accountants, and as per the requirements of any government taxing
authority, securities regulatory agency or court order. In the event of any
action seeking disclosure, Executive agrees to notify the Company (through its
attorneys of record Merritt & Merritt via certified mail) of any such request
and to provide to Merritt & Merritt a copy of such request within three days of
service or receipt. Executive will cooperate, at no compensation but no expense
to Executive, in any action taken by the Company to prevent such disclosure.
Both parties may disclose to prospective employers who request information
concerning Executive's employment with the Company: a) the dates of Executive's
employment; b) Executive's salary and benefits; c) Executive's job title and a
functional description of Executive's duties. In addition, the Company may
disclose to future employers of Executive that Executive is bound by the
confidentiality, non-compete and non-solicit obligations of this Agreement.

(b) Confidential Information. Executive acknowledges that by reason of
employment with the Company, Executive acquired Confidential Information
concerning the business and operations of the Company, unauthorized use or
disclosure of which would cause the Company irreparable harm. Executive agrees
that Executive will not directly or indirectly at any time disclose any such
Confidential Information nor use Confidential Information for any reason other
than for the benefit of the Company. For purposes of this Agreement,
"Confidential Information" includes any non-public information concerning the
Company's business and operations, including proposed products and facilities,
system methods and designs, production design and implementation, computer codes
and procedures, research and development, trade secrets and other intellectual
property, systems, patent applications, procedures, manuals, confidential
reports, personnel records, product price lists, customer lists, vendor or
supplier lists, financial information, and business plans, prospects or
opportunities. Confidential Information does not include any information that:
(a) was in the public domain at the time of disclosure or later entered the
public domain through no act or omission of Executive, (b) was lawfully
disclosed to Executive by a third party having the right to disclose it, (c) can
be documented as already known by Executive at the time of disclosure, or (d) is
required to be disclosed for compliance with applicable law, government
regulation or court process, provided that Executive gives Merritt & Merritt
advance notice prior to disclosure and cooperates, without additional
compensation but at no expense to Executive, with the Company in any action
seeking protection of the information. Information will not be deemed to be in
the public domain merely because it includes information that falls within an
area of general knowledge available to the public or Executive or can be
reconstructed in hindsight from a combination of information from multiple
sources that are available to the public or Executive, if none of those sources
actually teaches or suggests the entire combination, together with its meaning
and importance.

10. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the successors, assigns, heirs, beneficiaries, executors
and representatives of the parties.

11. Integration. This Agreement together with a letter agreement of even date to
which this Agreement is an Exhibit constitute a single, integrated written
contract expressing the entire agreement of the parties with regard to its
subject matter. No covenants, agreements, representations, or warranties of any
kind whatsoever, whether express or implied in law or fact have been made by any
party except as specifically set forth in this Agreement and such letter
agreement. All prior and contemporaneous discussions and negotiations have been
and are merged and integrated into, and are superseded, by this Agreement and
such letter agreement.

12. Severability. In the event that a provision of this Agreement should be held
to be void, voidable, unlawful or, for any reason unenforceable, the remaining
provisions will remain in full force and effect.

13. Non-Assignment of Claims. The parties represent that each has full power to
enter into this Agreement and that each has not assigned, encumbered or in any
manner transferred all or any portion of the claims covered by this Agreement.

14. Modifications. No modification, amendment, or waiver of any of the
provisions contained in this Agreement, or any future representations, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any party unless made in writing and signed by both parties.

15. Attorneys' Fees. In the event that the Company is compelled to enforce this
Agreement or defend any claim brought by Executive, the Company will be entitled
to recover all attorneys' fees and costs of suit incurred in each and every such
action, suit or other proceeding, including any and all appeals or petitions
therefrom.

16. Independent Counsel. Executive represents that Executive fully understands
his right to review all aspects of this Agreement with an attorney of
Executive's choice, that Executive has consulted with an attorney and has
reviewed the terms and conditions of this Release and Severance Agreement with
Executive's attorney, that Executive has carefully read and fully understands
all the provisions of this Release and Severance Agreement and that Executive is
freely, knowingly and voluntarily entering into this Release and Severance
Agreement.

17. Choice of Law and Jurisdiction; Specific Performance. This Agreement is made
in and shall be governed by and construed in accordance with the laws of the
State of Vermont, the federal and state courts of which will have exclusive
jurisdiction for the resolution of any claim or controversy arising out of or in
connection with this Agreement. The parties expressly consent to personal
jurisdiction of the federal and state courts of Vermont for such purpose. The
parties waive right to trial by jury. The parties agree that Executive's
obligations pursuant to Sections 5,6, 7, 8 and 9 are special and unique. In
addition to all other remedies, the Company will be entitled to preliminary and
permanent injunctive relief to prevent a breach or threatened breach of any such
obligations by Executive without further proof of irreparable harm or posting a
bond.

18. Age Discrimination in Employment Act Waiver. Executive is advised that
Executive has twenty-one (21) days to consider this Agreement and that Executive
should consult with an attorney prior to execution. For a period of seven (7)
days after executing this Agreement, Executive may revoke it by delivering
written notice of revocation via certified mail to counsel for the Company, H.
Kenneth Merritt, Jr., Esq., Merritt & Merritt, 30 Main Street, Suite 330, P.O.
Box 5839, Burlington, Vermont 05402-5839. The release by Executive will not
become effective or enforceable until said seven (7) day period has expired. The
revocation of this Agreement by Executive pursuant to this paragraph shall
render this Agreement null and void, and neither party shall have any obligation
hereunder.

 

 

EXECUTIVE: PLEASE READ CAREFULLY. YOU ARE GIVING UP ANY LEGAL CLAIMS THAT YOU
HAVE AGAINST THE COMPANY BY SIGNING THIS AGREEMENT.



IN WITNESS WHEREOF, the parties have approved and executed this Agreement on the
dates specified below.

Dated: January 17,
2003                                                             KEVIN G.
MCBRIDE

                                                                                                  
__________________________________
                                                                                                  
Kevin G. McBride

 

Dated: January 17, 2003                                                        
GREEN MOUNTAIN COFFEE ROASTERS, INC.

                                                                                               
By: __________________________________
                                                                                                     
Robert P. Stiller, President and CEO

 

 

 

 

 